Citation Nr: 0618338	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
left shoulder, with a history of recurrent dislocation, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.  


REMAND

At a hearing in May 2006 the veteran reported having received 
treatment for his left shoulder disability from the VA 
medical center (MC) since March 2005.  He also testified that 
when the VAMC in New Orleans, Louisiana, closed due to 
Hurricane Katrina, his VA medical records were transferred to 
the outpatient clinic in Homer, Louisiana.  He also 
identified pertinent treatment at that facility since then.  
The VA treatment records are deemed to be evidence of record, 
and a determination on the merits of his appeal should not be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran seeks an evaluation in excess of 10 percent for 
traumatic arthritis of the left shoulder, with a history of 
recurrent dislocation, primarily on the basis of neck and 
shoulder pain, as well as numbness and impairment of the 
arms, hands, and upper extremities.  He was last afforded a 
VA examination in March 2003, at which time pertinent private 
medical treatment records were not of record.  Since then 
private medical records were obtained showing that he 
sustained a cervical spinal cord injury in August 2002, 
initially diagnosed as cervical stenosis with central spinal 
cord syndrome and residual quadriparesis.  The complaints 
attributed to the cervical spine disability include 
significant pain and weakness of the neck and upper 
extremities and hands.  In September 2002 he underwent 
cervical corpectomy surgery, with plating from C3 to C5.  In 
November 2002 he also underwent surgery for a release of his 
carpal tunnel syndrome of the left hand.  A current VA 
examination is needed to distinguish the symptoms of the 
service-connected traumatic arthritis of the left shoulder 
from the symptoms of the nonservice-connected cervical spine 
and hand disorders.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  Obtain the veteran's treatment 
records from the VAMC in New Orleans, 
Louisiana, including any pertinent 
outpatient clinic, since March 2005.

2.  Provide the veteran a VA medical 
examination to determine the nature and 
severity of any manifestations of 
traumatic arthritis of the left shoulder.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should identify and list the 
symptoms, clinical findings, and 
functional limitations due to the 
service-connected left shoulder traumatic 
arthritis, and distinguish them from the 
symptoms, clinical findings, and 
functional limitations due to the 
nonservice-connected cervical spine 
disease and carpal tunnel syndrome of the 
left hand.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
N. W. FABIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


